NOTICE OF ALLOWABILITY

Claims 1-5, 7-10, and 12-21 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-10, and 12-21 were previously rejected under 35 U.S.C. 103 as being unpatentable over Domb (US 2004/0161464; cited in Applicant’s IDS).  Domb was cited as teaching poly(ester-anhydrides) (PEAs) formed from ricinoleic acid and natural fatty diacids (Abstract).  When based on ricinoleic acid and a linear alkanedicarboxylic acid, Domb’s PEAs will have the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where R’ is a ricinoleic acid residue, and R” is an aliphatic or aromatic moiety (p. 3, [0026]).  Suitable dicarboxylic acid monomers include linear alkanedicarboxylic acids of C4 to C22.  Such monomers will contribute R” groups which are C2-20 alkyl groups.  
Although not expressly disclosed by the reference, the previous rejection found that based on Domb’s disclosures at [0011], [0026], and [0027], it would have been obvious to one of ordinary skill in the art to optimize x, y, and the ratio x:y in Domb’s PEA by routine experimentation to arrive at the claimed values or ranges for x, y, and x+y, with a reasonable expectation of successfully obtaining the desired drug release rate, hydrophobicity, and injectability characteristics in the final product.
The previous Office action further asserted that Domb’s formula has an alternating or semi-alternating structure based on the adjacent arrangement of ricinoleic acid and dicarboxylic acid units within the larger repeating unit designated by the 
Upon further consideration of the prior art in view of the Applicant’s remarks, it is apparent that Domb does not teach an alternating or semi-alternating PEA copolymer where x and y are each integers selected from 1 and 2, and n is an integer from about 2 to about 1,000.  Domb’s only disclosure relating to the arrangement of monomers describes random anhydride ester bonds resulting from transesterification of poly(sebacic acid) (p. 5, [0052]).  This process is illustrated in Domb’s examples (see, for instance, Example 4 at page 10).  
The conditions described by Domb and the random nature of the prior art PEA copolymers would not be expected to yield adjacent (i.e. n=2 or more) alternating (i.e. x and y both equal 1 or 2) or semi-alternating (i.e. one of x and y equals one and the other of x and y equals 2) structures.  While such structures may arise by chance during Domb’s random transesterifaction process, there is not adequate disclosure of an alternating or semi-alternating structure in the prior art to support a rejection under 35 U.S.C. 103.  
As noted by the Applicant, even if one of ordinary skill in the art would have been motivated to optimize Domb’s x and y variables and arrange the indicated subunits in the manner required by the instant claims, the prior art provides no instruction or guidance on how to arrive at such an arrangement.  As discussed above, Domb provides guidance only with respect to random PEA copolymers.  One of ordinary skill in the art would have no reasonable expectation of success in obtaining a product having the claimed structure based on the disclosure of Domb.
The previous rejection of Claims 1-5, 7-10, and 12-21 under 35 U.S.C. 103 as being unpatentable over Domb has been withdrawn for the reasons discussed above.  A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1-5, 7-10, and 12-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762